          Case 1:20-cv-03333 Document 1 Filed 04/29/20 Page 1 of 9



Law Office of Paul N. Cistemino, P.C.
At t or rrey s J or F i a intfff
16 Britr*r*          R*4 &$iftir?g, I-{Y 1S562
Phone (.914) 330-1527 paulcis@.iustice.eom

UMTBI} S?A?ES S1STRICT TS{.IRT
SOUTIIE,RN DISTRICT OT'NEW YORK

JUANTTA EANBALL,

                            Plaintiff,                 YERIFIED COMPLAINT
                                                       AND JIJRY TRIAL DEMAI{D


                                                    TNDEXNO.:
           -against-

                                                   ASSIGhIED JUDGE:

YAUNG A.IlUf"T INSITI'JTE,              IH*,
                            Defendant


      PlaintitrJuanita Randall, by and through hsr afforoey, Paul N. Cistemino. as and

f$r &sr Yerifiad C*mplai*t, atrlegec as &[l*ws:




                                        INTRODUCTION

        ,.1, Tkis   is erx estio* agaie*t the Sefffidss*       f,6,r f&€   vi*tratio*   cf Flaittiffs
federally guaranteed constitutional and civil rights and her rights as otherwise guaranteed

mfulqw.
        2.   Plaintiff   seeks monetary compensation and other damages           for the wrongful,

ill€ga.t aad ffir€onsifi*iona; a*ts of tlre   trefffid&rt which violated right$ guffie$€ed ta t&e

Pleiatiff mdff various fedsml aad sa* larvs" s.necifieall Title VII sf ths Cilml Rig*tar

Act of 1964 as amended by the Equal Employrrent Act of 1972,42 U.S.C. $2000 et seq.,
             Case 1:20-cv-03333 Document 1 Filed 04/29/20 Page 2 of 9



and the New York State Human Rights Law, New York Executive Law $290 et seq.

           3.   Flaintiffa[eges hereinthat *he was deried the equal   tffi&     conditio*s and

privileges of employmenl, subject*d to diserimi*atinn based on r:met subjected to                a


racially hostile work environmenl and also victimized by an unlawfrrl termination.




                                JURISDICTION AI\[D YENUE

       4.       The jurisdietion of this Hoasrable Corrt is invoked pursssnt   & ard under ?8

U.S.C. $$ 1331, 1343 and 1367.

           5.   Ttte rmhwftrl a*s allegedherein were ccmmitted in whole    or in p$rt ia   the

Sor&e-rn District of New Yorti.


                             ADMIMSTRATTVE PROCEEDINGS

           6.   Plaintitrhas saticfied al1 procedtual requirementspriarto commeneing this

action in that she timely filed charges of discrimination with the United States Equal

Employment Opportuaity Commissioa and her complaint was dual fil€d with &e Ysrk

State Division of Human Rights. Plaiatiffrequested and received a Right to Sue &om the

Commission and the instant complaint has been filed within ninety days of the receipt

thereof,


                                            PARTTES

           7. Ptaintiffat all times relevmt hereio residd withio the Sate of New York.
           8.   Upon inforrnation and belief the Defendant is an'oemployer" within the

meaning of 42 U.S.C. $?000 et seqaad New York Executive Law $?90 et seg.
            Case 1:20-cv-03333 Document 1 Filed 04/29/20 Page 3 of 9




                                            ALI,EGATIONS

         9.    PlaintitYhereby repe*t* aad realleges eacfu allegation coatair,red in paragraphs

"1" through "8o'as if firlly      set forth herein.

         t0. The Plaiiititr is a 39 yer-old Afriea* Ameriean felrra,l* who had been

enrplopd by the Defendant for approxirirately three yea*s. rvorking rnost receritly in                 a


"crisis hous€" as a Resident Supervisor in Defendant's Hull Avenue o'Conde" location.

         ltr. During her period of *,o*ing for the De{endant the Ftr*ifltiffhas alia'ays

acted   in a competent and professional mannerr without time. attendance. disciplinary nor

negative performance issues of any kind, except as to those such matters under dispute

herein, like the two disciplinary writ*^ups associated rpith her termiastion, u'hich Flaintiff

disputes.

         12. Upon information and belief, the Plaintiffalleges that she was subjected to

discrimin*tion and sn snlarvful tetr{riiastion barcd sa her raee cffl &at she wss also

exposed to a racially hostile work environment.

         13.   This belief is based on the tact th6t the Flaintiff was singled +ut              and,

espeeially as     it   relates   to her terminalicrn. treated differentlv from De.fendanfs non.

African American employees.

         14. During the relevant time       priod     the   facility's Dir€ctor was Yvonne Patrick

(hereinafter o'Pafrick"):        at some point Program Director Gabl'           Lt[esones fhereinafter

'oMesones") became        Plaintiff s direct supervisor.

         15.   Aknost &om Mesones' $tart, she was highiy critical ofthe Plaintiffs work
          Case 1:20-cv-03333 Document 1 Filed 04/29/20 Page 4 of 9



and also intensely scrutinized the Plaintiff; Mesones apparently had a problem with how

the Fiaintitr d*ak with entering sssain data          ia th*   house ledgers, about *,hieh the

Plaintiff sought helpr from tioth Fatriek and lr{es*nes in Jvlarch ?*lq. althouglr                no

assistance was ever forthcomingl the       Plaintiff even offered to work overtime to resolve

axy prt,blems with the ledgers but was again rebutTed-

        16.ThePlaintjffw*s also not given an assistant until De*elrrber ?018^ which

severely effected Plaintiff s abitity to accomplish her designated job duties.

        i7. It ehouid be noted that twa previous supenisors at the fa**ty, who were also

African American- were unfairly eriticized and we"re lorced to tran-sfrr out of the faciliq:

the Plaintiff had previously asked to be transferred several times, contacting both the

Qual$    Agguranee eccl Hurnan Resources departrner*s, but was denied               by Patrick, her

stale.d reason being that the   facilitv was trelter with the Plainfiffbeing &ere.

        18.   The work atmosphere was also tainted by racial animus of various types,

including but not limited to, racially objectionable eCIffimeftts; ofl at least one occasion

ttre Plaintiffcomplained to Me-sones thal a nurse had made a comrnent to the effect              tlat
African Americans o'were not raised correctly;" instead of addressing the issue, Mesones

mereiy'laughed and s*id that thc Fl*futtiff should nst be upset about the comment; the

Plaintiffagain expresscd that sueh a eourment was not aeceptable           he-r   o[ieclion   see.med


to agitate Mesones.

        19.   &r or ab*ut May 1O 2fr1q, the Plaintiffwas       terminated unfairly, without

adequate explanation. advance warning or any        [pe   ofprogressive dis*ipline.

        20. Although the Plaintiffvehemently disputes that her work was in any way
          Case 1:20-cv-03333 Document 1 Filed 04/29/20 Page 5 of 9



deficient, she personally noted that employees in the past who had problems were given

the optio,n   t* aansf*r iasrcad of beieg tennifiated; the Plaiatiffi howsver"              was nevcr

atrorded zueh an accamnrodation nor was she offered additional trainin-q desnite her

requesting it.

        ZL.   11   is the Plaintift's belief that her teitnination wers unlawfut and

discriminatory she was oever given an adequate opportunity to offer an explanation for

what allegedly occurred, csr w&s she *rer pruvitied with a ftrnaral terminatioa letter.

        72.7a the Plaintiffs knowledge- although the Def,endant has a written aati-

discrimination policy, they do not properly apply it or enforce it.

        23. At the tirne of her ternination, the Plaintiff was meking apprcximateii-

558.500 per -veari sinee being termir.Hte{ she ha* been unable ts obtain eeimrnensurate

replacementemployment despite her good faith efforts to do so.



       AS AI{D FOR A FIRST CAUSE OF ACTION BASED ON RACE
          $NDER TrrLE Vrr OF THE 1964 CIVEL BIGr{TS ACT

        24.The Plaintiffrepeats and realleges each and every allegation contained in

paragraphs *'1'" through t'2?91 as though   fully   set   fcshherern.

        25.   By engaging in the foregoing conduct. the Defendant            has   violated Plaintiffs

rights under Title VII, having acted intentionally, with malice, or with reckless disregard

for Plaintift-s rights, proximotely causing Plaintiff rnental           ang,aish, eonseicus pain aad

suffering" emotional distress. and the loss of inceme and other related benefits. thereby

entitling Plaintiff to an award of compensatory and punitive damages and an award of

reasonable attorney' s tles.
          Case 1:20-cv-03333 Document 1 Filed 04/29/20 Page 6 of 9



       AS,&ND FORA $EqOND CAUSE OF ACTION BASED ON RACI,
                     UNEE&*E}ry-Y0BKEXECUTTVE&A}#=#g
        26.The Plaintiff rtpeatsand rmlleges each and every allegationconlaiaedin

eera€fepht'*1'n throug.h ""25" 4* thnt*gh fu{ly xet faqth herein.

        37.H-v; engagi:rg fur t&e    f*regeing eonduct, Defendant has vi*lsted Ftaintiffs

rights under the State Humaa Rights Law, haviag acted iateatioaally, with malice, or

s,ith rcekless disregard fry Plcimiffs rigftms, proximat*ly musing pta{ntiff mfiual

snguish, e*nsicus pai* and s*ffenng, enistiocal distress* and the loxs of ineome and

other related benefits, thereby entitling Plaintiffto an award of eompeirsa*ory damagcs.




  AS A}tD F'OR A THIRD CAUSE OF ACTION BASED ON IIOSTILE WORK
   FA{VI&ONB-IENT T}NPER TITLE YII OF THE 1164 CIYII.. RIGHTS ACT

        28. The Plaintiffrepeats and realleges each and every allegation contained in

pamtraphs *'1* &rou6$ *?7'     as   {haug$ *rtly set furth heceir:".

        ?9"   By eagaging in the f*regorng     coaduct, the Deferrdar* ha* viatated Ptaintiffs

rights under Title VII, having acted intentionally, with malice, or with reckless disregard

fsr Plaintiffs righe, proximat*ly eausiag Pla;&iiffmmtal ffigirish, mawi*r* pain          and

sutTering emotional disffess, and the loss cf rncome and other related benefits, thereby

eatitling Plaintiff to an award of compensatory and punitive damages and an award of

reas*nable att*ra*y's fees.




     AS AI\[D FOR A T'OURTH CAUSE OF ACTION BASED ON IIOSTILE
     WQRK ENYBONMENT T}NDER NEW YORK EXECUTTYE LA\il Q29O

        30. The Plaintiff repeats and realleges each and every allegation contained ia

paregraphs *"1* throagh *'29" Es thsugb &d1y      sd foxh herein.
           Case 1:20-cv-03333 Document 1 Filed 04/29/20 Page 7 of 9



        31.   By engaging in the foregoing conduct Defendant has violated Plaintiffs

rights rmder tre State Hurnaa Eig&ts      Lw, trav*g          ectfrd ifitentiofiaily, syid! *tfrllee,   *r
wit}   recklcss dixregard   for Plainriffs rights. prcximately causing Plaintiff                mental

anguisb conscious pain and suffering, emotional disJress, and the lsss of income and

cther relaficd beecfits, &sreby erxiili*g madi*tiff   f* s*   s$#*rd   *f eamprwoqy dm*ge*.



                                  PRAYER FOR RELIEF

   WHEREF'SEE, PlaintiffJumita Vor,dall reqrym*y reqrcss thx                       *is   CCIurt assume

jurisdiction herein and thereafte*

        1. Award Plaintitrappropriate compensatory and punitive damages                  in an amount

tc be defined ard d*ermine{

        2. Aurard reason$le atfiomeyos fees andthe cssts ofthis actioa:

        3. Award such other and further relief as this Court deems just and proper.




                                      JTIRY DEMAIYI)

                   Plahtiffdemnads niur.y iliel fnr dl *laimt sBBd htreia
       .
Dated: Ossining, New York
       rrpfi aI .2A20
                                                  Respee*Ily submiad,

                                                  Law Offiee of PauI N. Cisternino, P.C.
                                                  Aualn*eye {or Pluilar;iff



                                                  Panl N. Cistetnino         {fC+517}
                                   Case 1:20-cv-03333 Document 1 Filed 04/29/20 Page 8 of 9




                                                                                           VERIrICATION



                  STATE OF NEW YORK                                                              )
                                                                                                i    SS:
                 CO1INTY OF WESTCHESTER                                                          )




                  Juanita Randall, being duly surorn, deposcs and says:

                             tr   erl rhe Fleimi$herein. I heve res$ the foregarng snd                         k:lrcrtr the contents thereof;


                  &e    sa$Le istr,ue          of my onm krevrIsdge sxcsst ect# tfte nrstfiers st*tsd on i*f*rrnariCIr attd

                  beliet    as    to those matt€f,s, I believe the same to be true.




j.:r*t ,,                                                               ii... jf,
i.r,;,.,t.                                                              ll                                 JUANITA RANDALL
r:i: r          PAUL N. ctsrERNtNo, ES.q...
                                                                         ' 1' x.,.:
                                                                              .::t
',irt        "Notary Public, State of lilew York
                      No. S?C1602C471                                                 ti

,,
,-
     ,,_
  t i.,
             ."4#?'11fJ3*'1"#,fii13n":&:'r&:g"tv'                        ,     ,,,,1]

i, .l,,il          r:     .....    ..   ..r.    .... ..::; ,r;   .,,.,.,..'.'i,::,,'"'f


                 Subscribed and swom to before me this
                 l,tjfl'' uY ot *fr#iL2a28"



                         //^tf-
                  Notary Public
     Case 1:20-cv-03333 Document 1 Filed 04/29/20 Page 9 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                INDEX NO.




                 JUANITA RANDALL, Plaintiff


                          -against-


           YOUNG AIIULT INSTITUTE, INC., Defendant




                  YERIFIEI} COMPLAINT AND


                     JURYTRIAL DEMAITD




              Law Ofrice cf Paul N. Cisternino, P.C.
                      16 Briarhrook Road
                  Ossiniug, New York 1056e
                      Tel: (914) 330'-L527
                    paxteis@justiee-e*m


                       - Litlgarlou Baek -
